*187Tuesday, October 28th, 1816
Judge Roane
pronounced the ©om-t’s • i -nion ; that, upon the tes. ¡¡ron}', tiu was such a m¡í5imdt:n'anding between the parties, at the time of entering into the written contract in the proceedings contained, as to the ideniy of the land, to which that contract relates, that a Court of Equity ought not, in its discretion, to interfere by decreeing a specific performance. The Court is also of opinion that Jf alter Dunn ought to have been a party to the Appellee’s Bill; but, ns he whs not made a party by him, after his interest was fully disclosed by the answers; as, from the case, as it now appears, the Appellee has no right to a decree ag; iust him, if he were before us ; ami as, generally, the adding of other defendants is in favour of those who were originally con-vented ; the Üourt does not think it proper to retain the cause for the purpose of making Dunn a party. The decree is therefore reversed, with costs, and the Bill dismissed.